JUSTICE STEIGMANN, dissenting: I respectfully dissent. Despite my disapproval of the unexplained tardiness of DCFS — in violation of its labor agreement with AFSCME to discipline social workers in a timely fashion — I disagree with the majority’s reversal of the circuit court’s decision that reinstating the grievant to her employment violated public policy. The majority has quoted article IX, section 1, of the collective-bargaining agreement, which contains the time-limitation provision. The underlying facts demonstrate that this provision ought not be given effect at the expense of the public policy exception. Here, the employee, DuBose, had filed an official report with DCFS on March 28, 1990, falsely stating she had seen three minor girls in February 1990 and they were "doing fine.” The children had in fact died in a fire on January 16, 1990. DuBose was transferred to another unit on March 30, 1990, and her successor discovered the children’s death by fire on August 7, 1990. An internal investigation ensued and an investigator was assigned the case on August 22, 1990; the case was taken from him within days, but reassigned to him on October 9, 1990. On December 12, 1990, he completed his investigation and submitted his report to his supervisor. He concluded DuBose falsified the March 28 report and failed to prepare service plans for the family after the grandmother was appointed guardian in 1987. On July 20, 1991, DuBose and AFSCME were informed a predisciplinary meeting would be held. At that meeting on July 24, 1991, grievant was charged with falsifying the March 28, 1990, report and failing to prepare the service plans for that family for 1988, 1989, and 1990. After AFSCME filed its rebuttal, a hearing officer issued a report on September 2, 1991, recommending grievant be suspended for 90 days. On September 11, 1991, she was notified she was placed on 30-day suspension, and AFSCME filed a grievance. On October 1, DCFS notified grievant that she was discharged effective October 4, 1991. The majority is correct that the issue in this case is how to apply the public policy exception to enforcing an arbitrator’s decision. However, I do not agree with the majority that Central Management is distinguishable from the present case. The majority apparently agrees with AFSCME’s argument that bringing charges of wrongdoing within a certain time limit is a part of our public policy arising from legislation. It then further cites the statutes of limitation for criminal cases, as well as for bringing various types of civil suits, and appears to compare the time limits in this case with those statutory time limits. My problem with the majority’s analysis is that the time limit for bringing disciplinary action — which DCFS breached in the present case — is contractual, not statutory. The only statutory aspect of this case is that the legislature passed a statute authorizing collective bargaining, which in turn led to the contractual provision at issue here. If the majority’s analysis of the statutorily based legitimacy of the time limit at issue were to stand, I do not see any principled basis upon which to distinguish between the time limit provisions of this contract and any other contractual provision. Essentially, the majority renders all contractual provisions statutorily based and equally immune from being “trumped” by the public policy exception. Public policy is to be found in the State’s constitution and statutes (Palmateer v. International Harvester Co. (1981), 85 111. 2d 124, 130, 421 N.E.2d 876, 878) not in collective-bargaining agreements. The majority treats the time-limitation provision of the collective-bargaining agreement as if it were a statute that reflected public policy. It is not, and the majority cites no precedent to support its equating statutes with mere provisions in collective-bargaining agreements. The majority is correct that affirming in this case would disregard express provisions of a collective-bargaining agreement, but so what? By definition, if the award in question is against "paramount considerations of public policy” (Central Management, 245 111. App. 3d at 93, 614 N.E.2d at 516), that award cannot be permitted to stand, even if it resulted from disregarding an express provision of the collective-bargaining agreement. Further, in a real-world sense, this court must consider the consequences of reversing in this case. The majority suggests that DCFS can protect itself from disastrous results by proceeding in a timely fashion. Of course it could have and should have, but given that it failed to do so, does that mean that DCFS must be forced to hire back some social worker no matter how egregious her conduct? I phrase the question in that fashion because, if this opinion stands, that is the consequence we must face. In other words, using a worst case scenario as an example, if a social worker affirmatively knew that one of her wards was being abused or tortured (and maybe even witnessed that abuse) but lied about what steps she supposedly took to ensure the child’s safety, DCFS nonetheless would be prohibited by this decision from firing that social worker — public policy be damned — if DCFS failed to bring disciplinary action in a timely fashion. In sum, I agree with the State that the contractual provision at issue in this case is just like any other such provision, as in Central Management, which can be disregarded if the arbitrator’s action violated public policy.